PER CURIAM.
John T. Copley appeals from the district court’s order accepting the recommendation of the magistrate judge and dismissing his action in which he sought recovery of damages from the former trustee of his bankruptcy estate, counsel for the trustee, and the trustee’s bonding company. We have reviewed the record and the opinion of the district court and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Copley v. Holbrook, No. CA-01-782-3 (S.D.W.Va. Sept. 26, 2002). We deny Copley’s motions to supplement the record and for correction of the bankruptcy court’s docket sheet and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.